Citation Nr: 9907371	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  99-02 860	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on August 22, 1997.  

The RO notified both the veteran and his attorney by letter 
on January 20, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The veteran submitted a letter dated February 3, 1999, and 
the attorney submitted a letter dated February 10, 1999, 
wherein they asserted that the attorney was entitled to 
attorney fees totaling 20 percent of past-due benefits 
stemming from the applicable rating decision. 


FINDINGS OF FACT

1.  An initial Board decision on February 14, 1997, denied 
entitlement to service connection for residuals of a fracture 
of the low back;  in the same decision, the Board remanded a 
claim for an increased rating in excess of 20 percent for 
service-connected degenerative disc disease and arthritis 
with narrowing of L5-S1.

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, M. E. W., was retained in August 1997, or 
within one year after the February 14, 1997, Board decision.  

4.  The fee agreement signed by the parties in June 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits.

5.  M.E.W. rendered legal services involving the veteran's VA 
claim after February 1997. 

6.  Past-due benefits are available to the veteran as a 
result of a December 23, 1998, RO decision, which granted 
entitlement to secondary service connection for the residuals 
of a fracture of the low back at L1, resulting in a temporary 
total rating based on al rating based on a period of 
convalescence, effective November 21, 1991, and ending April 
30, 1992, and ratings for the residuals of the fracture of 
the low back at L1, including 30 percent for neurogenic 
bladder, effective November 21, 1991, and 30 percent for 
fecal incontinence, effective November 21, 1991. 

7.  The Board has not entered a final decision with respect 
to the issue of entitlement to an increased rating in excess 
of  20 percent for the veteran's degenerative disc disease 
and arthritis at L5-S1. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney, M. E. W., and the veteran as to VA representation 
have been met with respect to the veteran's claim for 
entitlement to secondary service connection for the residuals 
of a fracture of the low back. 38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1998); 38 C.F.R. § § 20.602, 20.603 (a), 
20.609(c) (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for entitlement to 
secondary service connection for the residuals of a fracture 
of the low back at L1, resulting in a temporary total rating 
for a period of convalescence beginning November 21, 1991, 
and ending April 30, 1992; and ratings for residuals of a 
fracture of the low back at L1, including 30 percent for 
neurogenic bladder, effective November 21, 1991, and 30 
percent for fecal incontinence, effective November 21, 1991.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(f)(h) (1998).

3.  The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's grant of an increased 
rating from 20 percent to 40 percent for the veteran's 
degenerative disc disease and arthritis at L5-S1.   38 
U.S.C.A. § 5904 (c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (b), (c), (h) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from the RO's 
December 23, 1998 rating decision.  

On February 14, 1997, the Board denied the veteran's claim 
for entitlement to service connection for residuals of a 
fracture of the low back at L1.  In the same decision, the 
Board remanded a claim for an increased rating for the 
veteran's service-connected degenerative disc disease with 
narrowing of L5-S1.  The notice of disagreement which 
preceded the Board decision with respect to the issue of 
service connection was received by the RO after November 18, 
1988.  The claimant, M. E. W., was retained in August 1997, 
or within one year after the February 1997 Board decision.  
Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
have been met.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on June 3, 1998, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).  

The record shows that M. E. W. rendered legal services on the 
veteran's behalf after the Board's February 1997 denial.  The 
veteran thereafter appealed his claim to the United States 
Court of Veterans Appeals (Subsequently, the name of the 
Court was changed to the United States Court of Appeals for 
Veterans Claims; in this decision, references to the Court, 
whether before or after the name change, will be stated 
simply as "the Court").  In February 1998, the Court 
vacated and remanded the Board's denial of the claim for 
service connection for residuals of a fracture of the low 
back at L1.

The RO entered a decision dated "12/23/99."   (For purposes 
of the Board's decision, it will be assumed that the correct 
date is December 23, 1998, as "12/23/99" is, at this time, 
a future date, and the letter notifying the veteran of the 
decision is dated January 20, 1999.)   In the decision of 
December 1998, the RO granted service connection for 
residuals of a fracture of the low back at L1, effective 
November 21, 1991.  Based on the grant of service connection, 
the RO assigned the following ratings for the fracture 
residuals: a temporary total rating, under the provisions of 
38 C.F.R. § 4.30, for a period of convalescence beginning 
November 21, 1991, and ending April 30, 1992; 30 percent for 
neurogenic bladder, effective November 21, 1991; 30 percent 
for fecal incontinence, effective November 21, 1991. Thus, 
attorney fees are payable from past-due benefits stemming 
from these awards.  The amount payable to the attorney will 
be discussed below.

Attorney fees are not payable for the RO's December 1998 
increase from 20 percent to 40 percent for the service-
connected degenerative disc disease and arthritis at L5-S1, 
as the Board never entered a final decision on the claim for 
an increased rating, but instead remanded the claim when the 
case was before the Board in February 1997.  The Court has 
held that remands by the Board are not final decisions and 
that a favorable action by the RO following a Board remand is 
not a final Board decision for the purpose of defining the 
earliest date on which attorney fees may be charged.  Matter 
of Stanley, 9 Vet. App. 203, 207, 208 (1996).   


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of January 20, 1999.  As described below, 
the amount payable as attorney fees following the September 
1, 1998 rating decision will have to be revised.  

Regarding the temporary total evaluation made effective from 
November 21, 1991, compensation based on this rating is 
payable to the appellant from December 1, 1991, since this is 
the first day of the following month, as is provided in  38 
U.S.C.A. § 5111 (West 1991).  The temporary total evaluation 
was made effective until April 30, 1992.  Therefore, the 
period of past-due benefits resulting from the granting of 
the temporary total evaluation extends from December 1, 1991 
through April 30, 1992.  Past due benefits, for purposes of 
calculating attorney fees, are due for the period beginning 
May 1, 1992, based on the ratings assigned for the residuals 
of the fracture of the low back at L1, including the 30 
percent rating for neurogenic bladder and the 30 percent 
rating for fecal incontinence 

Calculation by the RO of the amount of past-due benefits must 
also comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1998), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO rating action granting entitlement to 
service-connection for residuals of fracture of the low back 
at L1 took place on December 23, 1998.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits for attorney fee purposes from the granting of 
entitlement to service connection for residuals of a fracture 
of the low back at L1 (the residuals are neurogenic bladder 
and fecal incontinence), ends December 23, 1998.  As the RO 
used December 31, 1998, as the termination date of the period 
of past-due benefits for attorney fee purposes, the RO should 
recalculate its figures accordingly using December 23, 1998, 
as the termination date.

The RO must also amend the calculation of past due benefits 
for attorneys fees purposes in order to exclude the amount of 
past due benefits resulting from the increased rating from 20 
percent to 40 percent for the service-connected degenerative 
disc disease and arthritis at L5-S1.


Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

It does not appear that the attorney has received fees 
pursuant to EAJA.  However, the first contract between the 
veteran and the attorney dated August 1997 noted that if the 
attorney received both EAJA fees and attorney fees from past-
due benefits that the attorney would pay the EAJA fees to the 
veteran. 

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

If the claimant's attorney were to receive attorney fees 
under the EAJA, he would have to refund the smaller of the 
fees received under either the EAJA or the fee received based 
on this current determination by the Board.  It is important 
to note that this would not always be the EAJA fees as was 
mentioned in the August 1997 attorney fee contract.  The 
Board would not have the direct authority to order the 
veteran's attorney to make such payment.  However, not to 
make such payment would be a violation of both professional 
conduct and a direct violation of the Federal Law under 38 
U.S.C.A. § 5905 (West 1991 & Supp. 1998).


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
pursuant to the RO's December 23, 1998, grant of entitlement 
to secondary service connection for the residuals of a 
fracture of the low back at L1, resulting in a temporary 
total disability rating based on a period of convalescence, 
with payment commencing December 1, 1991, and ending April 
30, 1992, and ratings for residuals of fracture at L1, 
including 30 percent for neurogenic bladder and 30 percent 
for fecal incontinence, with payment commencing May 1, 1992, 
and ending December 23, 1998.


Eligibility to charge or receive a fee for legal services 
provided to the veteran in connection with an award of past-
due benefits resulting from the granting of entitlement an 
increased rating from 20 percent to 40 percent for the 
veteran's degenerative disc disease and arthritis at L5-S1 is 
denied.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

